USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1059                          UNITED STATES,                            Appellee,                                v.                          RUBEN JOSEPH,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Michael Ponsor, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                     Jennifer Appleyard on brief for appellant.     Donald K. Stern, United States Attorney, and C. JeffreyKinder, Assistant United States Attorney, on brief for appellee.July 28, 1998                                                                            Per Curiam.  Upon careful review of the briefs andrecord, we perceive no plain error in the government's closingremarks.  Even assuming that such remarks were not proper, giventhe weight of the evidence against defendant, we cannot say thatthey affected the outcome of the trial.  See United States v.Tajeddini, 996 F.2d 1278, 1282-86 (1st Cir. 1993).            On the record before us, we see no basis for anineffective assistance of counsel claim regarding counsel's failureto challenge the admission of the affidavit, as defendant has notsuggested any viable challenge to it.  To the extent, if any, theclaim of ineffective assistance of counsel depends upon facts notappearing in the record, such a claim must be presented to thedistrict court in the first instance.  See United States v. Mala,7 F.3d 1058, 1063 (1st Cir.1993).            Affirmed.  See 1st Cir. Loc. R. 27.1.